Citation Nr: 0208501	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-48 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Marine 
Corps from November 1965 to November 1969 and from November 
1972 to June 1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for a thoracic 
spine disability and determined that the veteran's claim of 
service connection for a cervical spine disability was not 
well grounded.  The veteran filed a timely notice of 
disagreement, and the RO subsequently provided a statement of 
the case (SOC).  The veteran perfected his appeal, and the 
issues were later certified to the Board.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Member of the Board in 
February 1999; a transcript is of record.

In May 1999 the Board remanded the issues to the RO for 
further development to include a VA orthopedic examination to 
determine whether the veteran had current cervical and 
thoracic spine disabilities and, if so, whether such were at 
least as likely as not to have been incurred in or aggravated 
by service.  

The issues came before the Board again in May 2000, at which 
time the Board determined that the VA examinations the 
veteran had been afforded did not adequately respond the 
questions posed by the May 1999 Board remand.  Therefore, the 
issues were remanded to the RO again for further development.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The competent and probative evidence of record is in 
approximate equipoise as to whether the veteran's current 
cervical spine strain is due to trauma incurred in service.  

2.  The competent and probative evidence of record is in 
approximate equipoise as to whether the veteran's current 
thoracic spine strain is due to trauma incurred in service.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, service 
connection for cervical spine strain is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2001); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 
(2001).  

2.  Giving the benefit of the doubt to the veteran, service 
connection for thoracic spine strain is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2001); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current cervical and 
thoracic spine disabilities, which were caused by wearing an 
ill-fitting torso harness while flying jet aircraft in 
service.  

I.  Factual Background

The veteran was a heavy truck driver during his first period 
of active duty.  He had service in the Republic of Vietnam, 
and was awarded the Purple Heart Medal.  During his second 
period of service, he was a pilot of A4 fighter jet aircraft.

Service medical records indicate that the veteran began 
complaining of upper and mid-back pain in August 1974.  He 
indicated his pain was primarily after a flight and even more 
so after "a long hop."  Examiners noted slight dorsal 
scoliosis and kyphosis.  The veteran was diagnosed with 
scoliosis with muscular spasms, juvenile kyphosis, and 
chronic muscle strain.  In December 1979, just six months 
prior to discharge, he continued to complain of recurrent 
back pain.  

The veteran filed a claim seeking service connection in June 
1995.  In support of his claim he submitted records of 
chiropractic treatment from August 1993 to April 1994.  The 
chiropractor noted minimal right cervical convexity secondary 
to slight left upper thoracic convexity.  He further noted 
that a "[s]uggestion of square vertebral bodies and small 
marginal end plate osteophytes which somewhat resemble 
syndesmophytes suggest the possibility of ankylosing 
spondylitis.  Clinical evaluation is recommended and, if 
clinically indicated, views of the low back to include the 
sacroiliac joints should be done."  

The veteran was afforded a VA examination in April 1998, at 
which time he reported stiffness and pain in his spine, neck, 
upper back, and waist on the left side.  He indicated the 
pain awakened him and was aggravated by cold weather.  He 
further reported taking over-the-counter medications to 
relieve his symptoms.  

Clinical evaluation revealed a normal gait, with normal heel 
and toe gait.  There was kyphosis at the dorsal spine with 
mild scoliosis, and slight tenderness throughout the spine.  
X-rays indicated no degenerative discs of the cervical spine, 
and increased dorsal kyphosis with minimal scoliosis of the 
thoracic spine.  The veteran was diagnosed with 
kyphoscoliosis, thoracic spine, and "rule out" ankylosing 
spondylitis, spine.  

The examiner noted that the veteran had been noted to have 
scoliosis as a teenager, but that symptoms had not begun 
until after flight school, with the use of a tight torso 
harness.  The examiner opined that the scoliosis and kyphosis 
had not been aggravated; however, "it seems that this could 
have precipitated the symptoms.  The kyphoscoliosis is not 
the cause of the back symptoms.  The symptoms he developed 
are the result of a tight harness on a mechanically abnormal 
spine."  

The veteran presented for another VA examination in June 
1998, with the same complaints.  Physical examination of his 
musculoskeletal system revealed minimal scoliosis to the 
right.  His cervical spine had full range of motion.  X-rays 
of the cervical spine revealed facet arthropathy, 
degenerative arthritis, and loss of disc space.  The veteran 
was diagnosed with degenerative arthritis, discogenic 
disease, and possible inflammatory polyarthropathy, and 
ankylosing spondylitis based upon a history of back pain.  
The examiner commented that it was "unlikely that [the 
veteran's] term of service in the military either 
precipitated or aggravated his particular complaints vis-à-
vis his back and cervical spine.  In all medical likelihood, 
his [particular] complaints represent natural progression of 
disease."  

The RO received a letter dated in May 1997 from another 
chiropractor, who reported treating the veteran in February 
1996.  According to the correspondence, examination of the 
veteran revealed orthopedic and neurological findings of 
scoliosis and extensive degenerative changes throughout his 
spinal musculature.  It was noted that "there was no 
congenital condition in his youth which could have caused the 
significant condition he now has."  The chiropractor went on 
to opine that "the binding and constricting influence of 
undersized gear worn for long periods of time while seated in 
an aircraft would certainly produce the scoliosis and other 
musculoskeletal conditions which [the veteran] now has."  

Finally, the chiropractor opined that the veteran's history 
and examination findings were consistent with a diagnosis of 
adult-onset scoliosis with attending chronic muscular 
spasticity, fibrosis, and arthritis.  

The veteran was afforded a Travel Board hearing before the 
undersigned at the RO in February 1999.  He testified that 
the torso harness in which he was strapped when he flew the 
jet aircraft to which he was assigned in service was too 
tight for his body dimensions.  According to the veteran, 
after wearing the torso harness for a short time after flight 
school, he began having back pain.  He indicated that the 
weight of his harness, survival gear, and flotation equipment 
created a compressive load which placed additional strain on 
his back.  In addition, the compressive forces imposed during 
tactical aviation maneuvers, up to 4 and 5 G's, caused more 
stress on his spine.  He denied receiving any treatment for 
his back prior to service.  However, he reported receiving 
treatment from acupuncturists and chiropractors during and 
after service.  The veteran stated that, at the time of the 
hearing,he was being treated with Naproxen Sodium daily.  

In July 1999 the veteran was afforded another VA examination, 
by a specialist in orthoedic surgery, at which time clinical 
evaluation revealed moderately increased lordosis of the 
cervical spine, but no significant appearance of any 
degenerative disc disease.  Examination of the thoracic spine 
revealed overall thoracic kyphosis, with minimal-to-slight 
anterior wedging of one mid-dorsal vertebra.  Minimal right 
dorsal scoliosis was noted.  The examiner diagnosed the 
veteran with cervical and thoracic spine strain, "consistent 
with in-service complaints."  He was also diagnosed with 
thoracic spine kyphosis, with degenerative disc disease and 
minimal right scoliosis.  

The examiner opined that "the elements of muscle and 
ligament strains in the cervical and dorsal portions of the 
spine developed when he was in service."  He stated that 
"the cervical and thoracic spine strain are related to the 
back complaints noted in the service records."  The examiner 
went on to state that the veteran's "present symptoms are 
related to the thoracic kyphosis and degenerative disc 
disease, and are not residuals of an injury that occurred in 
the 1970's, when he was in the service."  He also indicated 
that the veteran's thoracic scoliosis was a childhood 
development and not caused or aggravated by service.  

In our May 2000 decision, the Board determined that the 
medical evidence was inconsistent, and the case was remanded 
to the RO to obtain an addendum to the July 1999 VA 
examination report.  

The addendum to the July 1999 VA examination report was 
furnished in July 2000.  The veteran's current diagnoses were 
identified as cervical strain, thoracic spine strain, and 
thoracic spine kyphosis, with degenerative disc disease and 
minimal right scoliosis.  The examiner stated that the 
veteran's current cervical spine strain was "related to" 
his complaints in service.  Additionally, the examiner opined 
that the thoracic spine strain "has some relationship to the 
described necessity of wearing an ill-fitting torso 
harness."  

It was the examiner's opinion that the veteran's thoracic 
spine kyphosis with degenerative disc disease and minimal 
right scoliosis was the primary cause of the veteran's 
symptoms.  The examiner indicated that the current thoracic 
spine kyphosis and scoliosis was due to the progression of a 
pre-existing condition and not the torso harness in service.  
Although the examiner opined that the veteran's current 
symptoms were primarily attributable to his thoracic spine 
kyphosis and scoliosis, he stated that he was not able to 
determine how much of the veteran's current condition was due 
to the ill-fitting torso harness.  

II.  Analysis

A.  Preliminary Matters

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of RO 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO in September 1996, September 1998, September 1999, 
and May 2001, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither the veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Notwithstanding the lack of diagnosis of a chronic disorder 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the current disability was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In the present case, the veteran's service medical records 
indicate complaints of upper and mid-back pain, especially 
after a flight, during his second period of active duty, when 
he was a jet fighter pilot.  The veteran was diagnosed with 
scoliosis with muscular spasms, juvenile kyphosis, and 
chronic muscle strain.  Furthermore, he continued to complain 
of recurrent back pain just before separation from service.  

Merely that a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The April 1998 VA examination report diagnosed 
kyphoscoliosis, which the examiner noted was asymptomatic 
until after in-service flight school and was "not the cause 
of the back symptoms."  Instead, the examiner specifically 
stated that the veteran's symptoms are the result of an ill-
fitting torso harness on a "mechanically abnormal spine."

The June 1998 examiner agreed with the April 1998 examiner 
that the veteran's military service did not aggravate his 
pre-existing scoliosis.  However, the later examiner did not 
diagnosis scoliosis or kyphosis.  Instead, he diagnosed the 
veteran with degenerative arthritis, discogenic disease, and 
possible inflammatory polyarthropathy.  Furthermore, he 
disagreed with the April 1998 examiner as to the etiology of 
the veteran's current symptomatology.  The June 1998 VA 
examiner opined that the veteran's symptoms were due to the 
"natural progression of disease."  

The July 1999 VA examination report and the July 2000 
addendum to that report indicate a current diagnosis of 
cervical and thoracic spine strain, which the examiner 
specifically stated are attributable to wearing an ill-
fitting torso harness in service.  

However, the examiner also stated that the veteran's symptoms 
are primarily related to his diagnosed thoracic spine 
kyphosis with degenerative disc disease and minimal right 
scoliosis.  Those symptoms, the examiner indicated, were due 
to the natural progression of the disease.  The Board notes 
that the examiner was not able to discern how much of the 
veteran's thoracic spine complaints were residual of the ill-
fitting torso harness versus the kyphosis and scoliosis.  

The Board notes the opinion of the veteran's chiropractor, 
that the veteran's condition is the result of ill-fitting 
flight gear as it is stated in the correspondence of May 
1997.  However, the Board further notes that neither the 
chiropractor nor the June 1998 VA examiner reviewed the 
veteran's claims file prior to opining as to the etiology of 
the veteran's current cervical and thoracic spine conditions.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact 
that the veteran's history is recorded in medical records 
does not transform it into a competent medical opinion as to 
the date of onset); cf. Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (where the examiner did not merely 
transcribe the veteran's statements, but actually reviewed 
the record and arrived at a medical conclusion based upon the 
evidence).

In sum, upon review of the entire medical record in 
conjunction with the veteran's contentions, and for the 
reasons discussed above, the Board finds that the evidence is 
at least in equipoise as to the cervical and thoracic strain.  
Thus, the Board finds that the application of the benefit-of-
the-doubt doctrine in 38 U.S.C.A. § 5107(b) (both old and new 
versions) is appropriate in this case.  We accordingly 
conclude that the veteran's current cervical and thoracic 
spine strain disability is due to trauma incurred from the 
ill-fitting harness which he employed while flying jet 
aircraft in service.

The Board recognizes that the RO, in assigning disability 
ratings for the veteran's cervical and thoracic spine strain, 
will need to distinguish those conditions, as far as 
practicable, from any disability attributable to thoracic 
spine kyphosis, with degenerative disc disease and minimal 
right scoliosis.  The latter disorders have been clearly 
identified by the 1999-2000 VA examiner, a specialist in 
orthopedics, as representing a natural progression of his 
pre-existing back anomaly and hence not related to service.


ORDER

Service connection for cervical spine strain is granted.  

Service connection for thoracic spine strain is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

